Citation Nr: 0004269	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for failed 
back syndrome, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970 and from September 1994 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in July 1997 and April 1998 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran applied for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) via a VA Form 21-8940 filed on December 
15, 1997.  The RO granted the veteran's TDIU claim in its 
April 1998 rating decision and therein assigned an effective 
date of December 15, 1997 for payment of TDIU benefits.  
While the veteran himself did not raise the validity of the 
assigned effective date, his representative, in a November 
1999 brief on appeal, asserts that the RO erred in its 
assignment of December 15, 1997 as an effective date for the 
payment of TDIU benefits.  The representative asks that the 
Board consider the veteran's comments in his May 1998 VA Form 
9 (Appeal to Board of Veterans' Appeals) as a notice of 
disagreement (NOD) with the assigned effective date.  
However, the veteran makes no mention of (and thus does not 
formally disagree with) the effective date of his TDIU award 
in his VA Form 9.  Because the Board lacks jurisdiction to 
dispose of an issue not set forth in an NOD, it refers this 
matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for entitlement to increased disability 
ratings for failed back syndrome and hypertension has been 
developed.

2. The veteran sustains persistent symptoms of failed back 
syndrome, manifested by constant pain and right lower 
extremity numbness, with little intermittent relief.

3.  The evidence indicates the veteran's back disability is 
accompanied by sciatic neuropathy with characteristic pain.

4.  The veteran's hypertension disorder is manifested by 
systolic pressure readings below 200 and diastolic pressure 
readings predominantly below 110.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for failed back 
syndrome are met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.20, 4.71(a), Diagnostic Code 
5293 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension are not met. 38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.20, 4.104, Diagnostic 
Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for increased evaluations for failed 
back syndrome and for hypertension have been properly 
developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The percentage ratings in the 
Schedule for Rating Disabilities (Schedule) represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1999).  Moreover, each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory finding.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).  

I.  Entitlement to an increased disability rating for failed 
back syndrome, currently evaluated as 40 percent disabling

The veteran sustained a lower back injury in September 1994 
while lifting ammunition during an Operation Uphold Democracy 
mission.  Following the diagnosis of a large right 
paracentral herniated nucleus pulposus L4/5 with L5 
radiculopathy, he submitted to surgery in December 1994, 
where a laminectomy and discectomy at L4/5 was performed.  
While some post-operative relief was initially noted, the 
veteran's lower back pain again worsened.  An August 1995 
USAF Medical Center consultation report noted an impression 
of failed back syndrome and because the veteran's symptoms 
and physical findings were "beyond that original level at 
L4-5 at which he was operated," advised against further 
surgical procedures.  The USAF Physical Evaluation Board in 
January 1996 found the veteran unfit due to physical 
disability and recommended permanent retirement.  Before his 
separation in March 1996, the veteran filed a claim in 
February 1996 for, inter alia, entitlement to service 
connection for his back disability.   

The RO granted the veteran's claim for service connection for 
his back disability in a July 1997 rating decision, which 
consolidated into one issue his claims for service connection 
for failed back syndrome, neurogenic bladder, and erectile 
dysfunction.  Following a VA Form 21-4138 (Statement in 
Support of Claim) filed by the veteran in December 1997 
contesting such consolidation, the RO, in a April 1998 rating 
decision,  severed this issue into three distinct issues and 
rated each disability separately.  In accord with the 
provisions in 38 C.F.R. § 4.20, the RO assigned the veteran a 
40 percent evaluation for failed back syndrome under 
Diagnostic Code 5299-5293.

Diagnostic Code 5293 provides for a 40 percent rating for 
severe intervertebral disc syndrome, which is manifested by 
recurring attacks and intermittent relief.  A 60 percent 
rating under Diagnostic Code 5293 (pronounced intervertebral 
disc syndrome) is appropriate when the following symptoms are 
shown:  "persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief."  Diagnostic Code 5293 does not offer a disability 
rating above 60 percent.  

In March 1997, the veteran submitted to comprehensive 
compensation and pension (C&P) examinations.  The spine C&P 
examination report indicates the veteran's subjective 
complaints as follows:  "I'm still having pain that is worse 
than before I had surgery.  I am losing the feeling in my 
right foot again.  I cannot sleep at night and I cannot 
control my bladder.  I have hypertension.  I cannot sit for 
more than thirty minutes and cannot stand for more than 
fifteen minutes."  The report further identifies numbness in 
the veteran's right foot as evidence of neurological 
involvement and notes positive objective evidence of pain 
upon motion of the spine.  

The hypertension C&P examination report indicates that the 
veteran was taking "Ibuprofen, 4-5 tablets a day in addition 
to different analgesics that he can put his hands on" and 
includes a diagnosis of ischialgia, status post laminectomy.  
In accord with this diagnosis, the bladder C&P examination 
report shows a diagnosis of neuralgia right nervus 
ischiadicus, a condition that implies sciatic neuropathy.  
The neurological C&P examination report indicates that the 
veteran has give-away weakness in his right lower extremity 
and a remarkably decreased pinprick in the right great toe 
and recommends that the veteran be enrolled in the Chronic 
Pain Clinic for treatment of his low back pain.

The Board finds that the veteran has satisfied the 
requirements in Diagnostic Code 5293 for a 60 percent 
disability rating.  The evidence shows that the veteran 
sustains persistent symptoms of failed back syndrome, 
manifested by constant pain and right lower extremity 
numbness, with little intermittent relief.  The evidence 
further indicates sciatic neuropathy with characteristic 
pain.  Because the evidence does not show a vertebra fracture 
(Diagnostic Code 5285) or ankylosis of the spine (Diagnostic 
Code 5286), the veteran is not qualified for a 100 percent 
disability rating under the Schedule's evaluation scheme for 
spinal disabilities.  

II.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling

The RO granted the veteran service connection for 
hypertension in its July 1997 rating decision, which assigned 
a 10 percent evaluation under Diagnostic Code 7101 from March 
12, 1996.  

Under the general rating formula for cardiovascular 
disorders, hypertensive vascular disease (essential arterial 
hypertension) is assigned a 60 percent evaluation when 
diastolic pressure is predominantly 130 or more.  A 40 
percent evaluation is assigned when diastolic pressure is 
predominantly 120 or more.  A 20 percent evaluation is 
assigned when diastolic pressure is predominantly 110 or more 
or when systolic pressure is predominantly 200 or more.  A 10 
percent evaluation is assigned when diastolic pressure is 
predominantly 100 or more or when systolic pressure is 
predominantly 160 or more.  The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  
An October 1994 emergency care and treatment report from the 
646th Medical Group shows a blood pressure reading of 155/95.  
The notes attached to a February 1995 urology report indicate 
the veteran's blood pressure at that time was 170/105.  The 
next blood pressure reading of record was 184/120, as shown 
on a December 1995 96th Medical Group examination report, 
which also indicates a diagnosis of hypertension.  The final 
blood pressure readings of record are documented in a March 
1997 hypertension compensation and pension examination 
report, which show blood pressure readings of 150/105 
(sitting), 160/108 (lying), and 145/102 (standing).   

Under Diagnostic Code 7101, a 20 percent hypertension rating 
will be assigned when the medical evidence establishes 
systolic pressure readings predominantly 200 and above or 
diastolic pressure readings predominantly 110 and above.  Out 
of the six blood pressure readings of record, none contain a 
systolic measurement of 200 or greater and only the December 
1995 reading contains a diastolic pressure measurement at or 
above 110, which is insufficient by itself to satisfy the  
predominance standard.  Because the veteran's blood pressure 
recordings do not demonstrate systolic readings that are 
predominantly 200 or greater or diastolic readings that are 
predominantly 110 or greater, the Board is unable to identify 
a basis to grant an evaluation greater than 10 percent for 
hypertension.  


ORDER

A 60 percent rating for failed back syndrome is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  The veteran's claim for 
entitlement to an increased disability rating for 
hypertension is denied.




_____________________________
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



